Citation Nr: 1811672	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  08-00 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a higher initial rating for the residuals of a right wrist fracture, evaluated as noncompensably disabling prior to April 10, 2013 and 10 percent disabling from that date.  

2.  Entitlement to a higher initial (compensable) rating for the residuals of a left wrist fracture. 

3.  Entitlement to service connection for a disability of the upper back.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel 


INTRODUCTION

The Veteran had active service from October 1998 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to an increased rating for posttraumatic stress disorder (PTSD) was among the issues included in the statement of the case.  However, the Veteran expressed satisfaction with the evaluation of her PTSD and withdrew her claim in October 2008, and this matter was not certified to the Board.  

This appeal was previously before the Board in October 2014, when it was remanded to schedule the Veteran for a hearing before the Board.  The hearing was conducted before the undersigned Veterans Law Judge in August 2017, and a transcript is in the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At the August 2017 hearing, the Veteran testified that she had received private care for her disability of the upper back in New Orleans and South Dakota.  8/22/2017 Hearing Transcript, pp. 8-9.  In addition, she reports using pain medication prescribed by a "Dr. Rhodie" in New Orleans.  8/22/2017 Hearing Transcript, p. 13.  It is not clear whether or not this is the same treatment source referenced earlier in the hearing.  Finally, VA treatment records show that the Veteran was undergoing treatment from a private chiropractor in Sioux City for complaints that encompassed not only her neck but also her right arm.  10/9/2015 Capri, p. 74.  

To date, these records have not been received and made a part of the Veteran's claims file.  They may be particularly important to the claim for service connection for the upper back, as the initial denial was based on lack of a current diagnosis of a disability of the upper back.  An attempt must be made to obtain these records.  In addition, given that the Veteran was seen for upper back pain on several occasions during service, any current diagnosis found in these records would trigger the need for a new VA examination to include an opinion regarding the etiology of the current diagnosis.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In addition, the most recent VA examination of the Veteran's wrists was conducted in April 2013, and will likely be more than five years old before the records requested above have been obtained or have been determined to be unobtainable.  Furthermore, the medical records have been suspicious for neurological symptoms relating to the service connected wrist injuries, especially on the right but also possibly affecting the left.  See 12/11/2008 Medical Treatment Record - Non-Government Facility, p. 16; 12/6/2008 Medical Treatment Record - Non-Government Facility, p. 6.  The possibility of neurological impairment does not appear to have been addressed in April 2013.  Therefore, the Board finds that the Veteran should be scheduled for a new VA examination of her wrists in order to identify all residual symptomatology and their severity.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask her to submit the names and addresses of all private sources of treatment for her upper back and wrists, in particular the treatment providers in Sioux City, South Dakota, and New Orleans, Louisiana.  This should include Dr. Rhodie in New Orleans.  After receiving this information and permission from the Veteran, obtain these records.  Efforts to obtain these records should continue until it is reasonably certain they are unobtainable or do not exist, and this should be documented in the claims file.  The Veteran should be informed that in the alternative, she may obtain and submit these records herself, and that ultimately it is her responsibility to ensure they are received by VA if she wishes for them to be considered as part of her claim.  

2.  Obtain any VA treatment records pertaining to treatment of the Veteran's upper back and wrists dating from December 2016 to the present and associate them with the claims file. 

3.  If, and only if, any additional records that are received include a current diagnosis of a disability of the neck or upper back, schedule the Veteran for a VA spine examination.  All indicated tests and studies should be conducted.  The claims file should be provided to the examiner, and the examination report must show it has been reviewed.  At the completion of the examination and record review, the examiner should express the following opinions:

a) Does the Veteran have a current disability of the upper back and/or neck?  If yes, what is the diagnosis?  If no, please state whether any previous diagnoses were in error or represented a condition that has resolved.  

b) For any current disability, note that the Veteran is presumed to have been sound upon entry into active service.  Is there clear and unmistakable (undebatable) evidence that her disability of the upper back/neck existed prior to service?  If yes, is there also clear and unmistakable evidence to show that it was not aggravated (increased in severity beyond the rate of natural progression) during service?  

c) If there is not clear and unmistakable evidence that a disability of the upper back/neck existed prior to active service, is it as likely as not that any currently diagnosed disability of the upper back/neck was incurred in or due to active service?  

The reasons for all opinions should be provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

4.  Schedule the Veteran for VA medical examination of her wrists for the purpose of determining the current nature and severity of these disabilities.  Any necessary tests or studies should be conducted and all findings should be reported in detail.  This should include range of motion testing in active and passive motion, and weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner should also indicate whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the wrists.  If pain on motion is indicated, the examiner should note at which point pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely additional functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion.  The examiner must state whether or not the Veteran has ankyloses of one or both wrists.  Finally, the examiner should provide the following opinion:

a) Is it as likely as not that the Veteran has a neurological disability as a residual of her service connected right wrist and/or left wrist disability?  If yes, what is this disability or disabilities?  

The reasons for all opinions should be provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

5.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




